Citation Nr: 1744880	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  05-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date prior to August 11, 1993 for the grant of an increased rating for cholinergic urticaria.

2.  Entitlement to an effective date prior to August 11, 1993 for the grant of entitlement to total disability based on individual unemployability (TDIU).

3.  Entitlement to an rating in excess of 60 percent for cholinergic urticaria prior to August 30, 2002.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from November 1974 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) from an August 1995 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

History

The history for the Veteran's claims are rather complex.  On August 11, 1993, the Veteran filed a claim for an increased rating for her service-connected cholinergic urticaria.  In the August 1995 rating decision on appeal, the RO granted an increased 10 percent rating.  The Veteran submitted a timely notice of disagreement (NOD) for the 10 percent rating.  The Veteran received a Statement of the Case (SOC) for her increased rating claim in October 1995.  She provided testimony at a DRO hearing in November 1995.  During the hearing, the Veteran's representative argued that the Veteran wanted a 50 percent rating for her urticaria ("I think you will agree with me that a 50% evaluation is warranted for her service connected disorder.").  During the hearing, it was noted that her representative had "completed her appeal VA Form 9."  The DRO provided an increased 50 percent rating for her cholinergic urticaria.  Currently, the Board cannot find the substantive VA Form 9 in the electronic record; however, several records indicate that the Veteran requested a Board hearing on her substantive appeal.  At the time, her urticaria was rated analogous to eczema, and the highest schedular rating was 50 percent.  Therefore, based on her representative's statement and the grant of the highest schedular rating, the RO found that a "full grant" of the benefits sought was provided and the claim was not certified to the Board.  However, the Board hearing was never provided.

In August 2003, the Veteran filed a claim for service connection for a neurological disorder.  In a January 2004 rating decision, the RO granted service connection for an autoimmune disorder with various components, including cholinergic urticaria and provided a 100 percent rating, effective September 10, 2002.  The Veteran appealed the effective date of the 100 percent rating.  It was based on this appeal that the Veteran's claims for increased rating for cholinergic urticaria and entitlement to TDIU prior to September 10, 2002 (now August 11, 1993) have been appealed.  This explains the 2005 docket number for a claim on appeal from a 1995 rating decision. 

Relevant additional history includes that in a November 2009 decision, the Board denied an effective date prior to September 10, 2002 for the grant of service connection for autoimmune disorders with the 100 percent evaluation.  The Board remanded the issue of entitlement to an extraschedular rating in excess of 50 percent for cholinergic urticaria prior to September 10, 2002, and remanded entitlement to extraschedular TDIU prior to September 10, 2002.  Oddly, however, the Board also denied a rating in excess of 50 percent for cholinergic urticaria prior to August 30, 2002 on a schedular basis.  The Board additionally found that a May 1996 rating decision did not contain clear and unmistakable error (CUE).  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans' Claims (CAVC).  In July 2010, CAVC granted a Joint Motion for Partial Remand (JMR).  CAVC remanded the part of the Board's decision that denied entitlement to a rating in excess of 50 percent for cholinergic urticaria prior to August 30, 2002 and the denial of CUE in the May 1996 rating decision.  A July 2011 Board decision remanded the issues for further development.

In April 2011, the Veteran's attorney withdrew her request for a hearing in writing.

An August 2013 Board decision addressed the issues on appeal as whether there was CUE in a May 1996 rating decision, entitlement to an extraschedular rating in excess of 50 percent for cholinergic urticaria prior to August 30, 2002, and entitlement to TDIU prior to August 30, 2002.  The August 2013 Board decision found that the April 1996 rating decision which denied entitlement to TDIU did not contain CUE.  This decision was not appealed.  The Board remanded the issues of entitlement to a rating in excess of 50 percent for cholinergic urticaria and entitlement to TDIU prior to August 30, 2002 for extraschedular review.

An April 2015 rating decision provided an extraschedular 60 percent rating for cholinergic urticaria, effective August 11, 1993.  The rating decision also provided TDIU effective August 11, 1993.  The Veteran's attorney filed a notice of disagreement with the effective dates provided.  Although the notice of disagreement did not indicate disagreement with the extraschedular 60 percent rating, the Board notes that as the 60 percent rating is not a total (100 percent) rating, and the Veteran has not specifically expressed satisfaction with the 60 percent rating.  Given the history of the increased rating claim, where the schedular 50 percent that was requested was appealed, the Board will also continue to address the increased rating claim.


FINDINGS OF FACT

1.  The Veteran was granted service connection for cholinergic urticaria in a 1976 rating decision.  She was denied an increased rating in an August 1978 rating decision.  She initially submitted a notice of disagreement with the August 1978 rating decision, but in July 1979 she withdrew that appeal.

2.  The Veteran was hospitalized for three days for treatment of urticaria in a VA medical center, beginning May 29, 1981.  This hospitalization is considered an informal claim for an increased rating for cholinergic urticaria.  The Veteran met the requirements for an extraschedular 60 percent rating for cholinergic urticaria on May 29, 1981.

3.  The Veteran's cholinergic urticaria resulted in occasional hospitalization and marked interference with employment at the time of her May 29, 1981 hospitalization (informal claim).  As such an extraschedular rating was warranted during the period on appeal.  A 60 percent rating was made the highest rating for urticaria during the August 30, 2002 skin rating revisions.  The Veteran had recurrent debilitating episodes of urticaria, although she was not on continuous immunosuppressive therapy or constant or near-constant systemic medications.

4.  The Veteran's TDIU claim stems from her May 29, 1981 increased rating claim.  She stated that she was employed from 1981 to 1982 during a 2004 examination, and in 2014 indicated she was last gainfully employed in 1983.


CONCLUSIONS OF LAW

1.  An earlier effective date of May 29, 1981 for the increased rating for cholinergic urticaria is warranted.  38 U.S.C.A. §  5110 (a) (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2016).

2.  The criteria for a rating in excess of 60 percent for cholinergic urticaria (extraschedular) prior to August 30, 2002, were not met.  38 U.S.C.A. §  1155; 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), Diagnostic Code 7825 (2016).

3.  An earlier effective date of December 31, 1983 for the grant of entitlement to TDIU is warranted.  38 U.S.C.A. §  5110 (a) (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters in September 2003, February 2004, November 2004, March 2006, and October 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, the record contains the Veteran's service treatment records, VA treatment records, private treatment records, numerous statements and arguments provided by the Veteran, and VA examinations.  The issues addressed in this decision pertain to the Veteran's symptoms prior to 2002.  The Board will rely on the VA and private medical evidence, as well as the Veteran's statements regarding the impact of her disability on her daily living and employment, to determine her level of disability for the period prior to 2002.  

Cholinergic urticaria

As noted previously, the Veteran appealed an August 1995 rating decision which granted a 10 percent rating for cholinergic urticaria, effective August 11, 1993.  A November 1995 rating decision granted an increase to 50 percent, effective August 11, 1993. 

The Board notes that, as of September 10, 2002, cholinergic urticaria was included with other service-connected autoimmune disorders, with have a total 100 percent rating assigned under Diagnostic Code 6350.  

In 2009, the Board found that a 60 percent rating was warranted from August 30, 2002, the effective date of the revised criteria, through September 10, 2002, as the "record reasonably demonstrated recurrent debilitating episodes of urticaria occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy."  This rating was not disturbed by the 2010 JMR, as the parties agreed to leave the 60 percent rating for that period, as well as the 100 percent rating for an autoimmune disorder, which absorbed cholinergic urticaria, undisturbed.

As such, the issue of an increased rating for cholinergic urticaria is on appeal for the prior to August 30, 2002.  Currently, the Veteran is in receipt of an extraschedular 60 percent rating for cholinergic urticaria, effective August 11, 1993.  She is additionally seeking an earlier effective date for her rating award.

Evidence

The Veteran was initially granted entitlement to service connection for cholinergic urticaria in a March 1976 rating decision, which provided a noncompensable rating effective December 17, 1975.  The Veteran provided a notice of disagreement with this rating, and the RO issued an SOC in June 1976.  The Veteran did not perfect a substantive appeal.

In June 1978, the Veteran requested an increased rating for her cholinergic urticaria ("to be re-evaluated").  An August 1978 rating decision confirmed the findings of the March 1976 rating decision, which was a way of denying an increased rating.  The rating decision noted the Veteran's urticaria included "daily hives associated with heat of the sun and exercise."  The rating decision cited a 1976 examination that showed she had "a moderate number of wheals [] on her forearms and legs after exercise test."  The Veteran submitted a notice of disagreement with this rating decision.  The RO issued a SOC in June 1979.  On July 12, 1979, the Veteran requested that her NOD be "withdrawn at this time, subject to my right to appeal this during the statutory time."  The Veteran did not timely resubmit a NOD with the August 1978 rating decision.  

On August 11, 1993, the Veteran requested that her increased rating claim for urticaria be reopened (filed a claim for an increased rating).

An October 1994 statement from the Veteran described cholinergic urticaria as "heat-induced hives," and "whenever the weather was quite hot or when [she] exercised vigorously."  She stated that in "the summer of 1980" she checked into the VA hospital in Roseburg, Oregon after having hives so severe she was experiencing breathing problems.  She stated they were unable to do anything for her other than administer antihistamines and cool baths.  She stayed for several days until the hives abated.  She stated that from 1981 to 1986 she had many episodes of severe hives.  She noted that in the summer of 1982 she awoke with hives so severe that she lost consciousness.  She was taken to Josephine Memorial Hospital where she was treated and released in the same day.  She noted that her physician at that time tried to find medications to prevent her hives, but that none worked.  "Steroids were finally prescribed, but that caused a type of drug-induced psychosis and, in the end, failed as well."  She indicated that in the "next few years" (presumably the late 1980s) her hives occurred more frequently and with less exercise or heat prior to the attacks.  She noted that since 1988 she had been unable to take a hot or even warm bath or shower without getting hives.  From 1988, she was unable to walk or jog without getting hives.  And she noted that starting in 1993, she was no longer able to swim without getting hives.  At the time of writing the statement, she noted that from July to October 1994 she had "the worst urticaria of [her] life" and she was on a daily high dose of Doxepin, a prescription antihistamine.  The medication did not prevent or stop the hives, but kept them from itching.  She stated she now would get hives when she slept, cleaned the house, or when she was scratched.  She did not know "from morning to morning whether [she would] be able to leave [her] home or if the swelling of [her] eyes and mouth [would] be too severe to allow that without embarrassment."  She stated that her current physician started her on "another steroid course (Prednisone), but that did nothing to stop" the hives.  She tried cortisone skin creams, Benadryl and Hydroxyzine.  Her itching was relieved, but the hives continued.  After seeing an allergist, she was placed on 50 mg of Doxepin in the evenings and 25 mg in the mornings, "which literally guarantees that [she was] constantly sleepy."  

The Veteran listed the following as her reasons for an increased rating: she could no longer exercise, she was unable to do a "normal" "daily regimen" without inducing hives, she had suffered with hives for 20 years without hope for treatment/cure, medications to ease some symptoms resulted in drowsiness and made her unable to perform "regular duties," and if her hives were left untreated she had "unbearable itchiness, swelling and dizziness, making [her] feel as though [she would] pass out and caus[e] [her] skin surface to feel extremely hot."  She felt her condition had persisted and worsened since she was discharged from the Navy, and the Navy had provided her with a 30 percent disability rating.

In October 1994, Dr. D.S. provided a statement on the Veteran's urticaria.  He noted she had a long history of cholinergic urticaria which had "notable worsening" in the prior three months where her hives were larger welts, with smaller flares.  She had hives where she nicks her skin, and where she burned herself with grease splattered her arm.  Her hives were notably worse with exercise, including swimming.  She had a little bit of angioedema with lip and eyelid swelling at times.  It was noted she had breast implants removed in July, with hives developing one week later, but that "she wasn't on any medications" at that time.  Anti-inflammatory medications induced hives, as did Penicillin and Sulfa drugs.  On examination, she had scattered hives on her arms and lower abdomen, and some flushing of her lower back.  As she had side effects from many antihistamines, she was treated with Claritin and Doxepin, and was told to call to touch base every couple weeks.  It was noted that this acute episode would likely subside in another 12 to 18 months, but that she would be left with the cholinergic urticaria as a potentially lifelong problem.  

In January 1995, the Veteran submitted a Josephine Memorial Hospital emergency record from August 1982.  The history noted a "hive-like rash on legs and arms for one month."  "Rash intermittently increases at times."  Her medication was listed as Vistaril (Hydroxyzine).  She was given another medication, which is illegible.  She was seen two days later complaining of being dizzy and having diarrhea.  It was noted to be a possible allergic reaction.  

In May 1995, the RO received treatment records from Dr. A.W.H., which noted the Veteran had flare-ups of her urticaria in August 1982.  In October 1982 she was given a prescription of Prednisone, although she reported that Prednisone would only alleviate her hives for up to 3 hours and the side effects were mood swings and irritability.  The first prescription for Prednisone was for one week.  She called at the end of the week and a second week was prescribed.  A December 1984 record noted the Veteran was being studied at the University of Oregon and had undergone biopsies of urticarial lesions.  Her physician was considering diagnoses of urticarial vasculitis or chondric cutaneous leukocytoclastic vasculitis, and these diagnoses were being considered by the University as well because the Veteran had "prolonged episodes of these urticarial lesions interspersed with long periods of remission" and there was a "disruption of vascular integrity in the area of the urticarial lesions with a petechial-like hemorrhage in the area of the hive."  It was noted she had a particularly bad weekend with her hives.  He noted that there were two drugs used to treat her problem, Colchicine and Indocin (anti-inflammatories).  

An August 1982 letter contained in the treatment records provided in May 1995 noted that the Veteran had urticaria for years, but flare-ups used to be limited to several days and had been attributed to a variety of substances, many without strong evidence.  Eight years prior she had a prolonged siege of hives and was extensively evaluated in San Diego without etiologies being found.  She recently had a daily urticaria for five weeks.  At that time she was on Tylenol, but no other medications.  On physical evaluation, she had several scattered 1-2 inch urticarial lesions widely distributed on her body, and two large urticarial lesions 6-8 inches in diameter.  She was "very disturbed by the lesions more so than one would expect from their severity.  She [was] very reluctant to take medications because of past adverse reactions to medications."

The May 1995 records also included an August 1982 record from Southern Oregon General Hospital for an emergency room visit.  She had a rash and the sensation of her throat closing up.  She stated this condition started shortly after she took an Atarax (Hydroxyzine).  She indicated that she had similar reactions to "various and sundry medications."  Her allergist indicated it was unlikely the reaction was to Atarax.  She had several areas of urticaria.  

In September 1995, the Veteran submitted a statement that her urticaria  made it so that she was unable to do the following without "extreme discomfort": go for a walk, ride bicycles with her son, engage in physical activity, engage in outdoor activities, have normal marital relations with her husband, clean her home, wash a car, remain in the kitchen with the oven was on, take a warm or hot shower, sleep for a normal 8 hours, sit in the sun, play any sport, and maintain a normal heat setting in the winter.  She noted that she could not work full time because of her urticaria.  "Even when the itching is somewhat (though never fully) controlled, the physical manifestation (red, raised rashes, blotchy skin, hot skin surface) is embarrassing and obvious to all."  In the worst instances, the urticaria brought on dizziness, diarrhea, and nausea.  She noted that no prescription medication had been able to prevent the onset of the urticaria or reduce the severity of it.  She then indicated she had been diagnosed with further autoimmune diseases.

In November 1995, the Veteran was afforded a VA examination.  She reported hives with any level of exercise and an increase in hives in hot weather.  She noted that if they became severe, she would get tightness in her throat and occasionally some wheezing requiring a Ventolin inhaler.  If it is a severe attack, she would get diarrhea and vomiting and on rare occasions had to use an Epi injection kit.  Over the past two years she reported daily small bouts of hives.  She could not vacuum her house without getting hives and did not work outside the home because of this.  She was on chronic Benadryl, which made her sleepy.  

During a November 1995 DRO hearing, it was noted that the Veteran had reddening of her face, neck, and arms.  Her arms looked as though she had a rash, with some welt formation on her upper arm and the inside of both arms.  The Veteran stated that this rash was "all over" "total body."  Her representative stated that this rash had just occurred between when he saw her in his office and the hearing.  She stated that the rash occurred several times per day, anytime she had "any physical exertion whatsoever."  She walked downstairs and developed a rash.  She reported the rash would go away if she sat quietly for roughly two hours.  When asked to describe how she felt the Veteran stated "miserable" and then had to take a break because she felt as though she was "passing out."  She removed her sweater and was sitting in front of a fan in just a tank top in order to release the heat caused by the hives that had broken out over her entire body.  She was asked if this happened two to three times per day and she stated "several times a day."  She stated she could not participate in any physical activity, even doing chores around the house.  She was unable to play with her son and she was not employed.  She stated she last worked for two months in 1992 as an administrative assistant.  She stated she could not work due to the itching.  Her 1992 job required that she drive to New York from New Jersey, and she was unable to do that.  When asked about medications, the Veteran stated that she was on Benadryl three times per day.  When asked about any topical ointments or other drugs, she stated that nothing took the itch away.  She would sometimes ice her skin, because if she could lessen the hives, the itching eased.  She stated that if she was not able to improve her hives she could go into anaphylaxic shock, and she had an injection kit in case of that happening.  She stated the last time she had a bad reaction was six months prior when her car broke down and she had to walk.  

In April 1996, the Veteran submitted a formal TDIU claim.  She indicated she was unable to work due to her cholinergic urticaria.  She reported a work history as an executive assistant, administrative assistant, and secretary.  Her longest held job was for 10 months in 1989.  Her most recent employment was for three months in 1991, ending in April 1991.  She indicated she had three years of college education.  

The Veteran was afforded a VA examination in October 2003 secondary to her claim for an autoimmune disorder.  It was noted that for the past six months she was unable to "do work as a writer because of memory lapses."  She was noted to be "oversensitive to drugs and takes no drugs regularly because they cause side effects and do not improve her condition."  The examiner diagnosed an autoimmune syndrome caused by neurotoxin exposure in service, and that the various components included exercise-induced urticaria.

In a February 2004 statement, the Vetera noted that she had one paid position for six months in 1997, and that she lost that employment due to the limitations of her urticaria due to numerous absences.  She noted the 2003 VA examiner indicated she had not written in six months, and she stated that she had not worked for a long period prior to that, and that her book was written in 1993 and published in 1999.  She noted she could perform some research and perform smaller writing tasks for her personal use, should could not contemplate a larger project or earn an income.  

In December 2008, the Veteran submitted a treatment record from the VAMC in Roseburg Oregon for treatment in May/June 1981.  The record noted the Veteran was admitted on May 29, 1981 for urticaria secondary to Septra.  "Now urticaria gone-she's home-no other complaints, no sore throat, etc., no dyspnea."  She was assessed with "urticaria resolved."  Her discharge date was noted to be June 1, 1981.  Additionally, an August 1993 VA record noted the Veteran had a history of heat/exercise-induced urticaria with anaphylaxis, multiple drug allergies.  She was seeking treatment.  In November 1993, she was seen for her cholinergic hives.  She reported trying many antihistamines without positive results.  She was referred to an allergist. 

In November 2011, the Veteran was afforded a VA examination.  She was noted to have had urticaria since exposure to gas in service.  Extremes of temperature, particularly hot climates, caused severe urticaria.  Severe cold, and exercise of any kind caused urticaria.  She was using Benadryl for a long time and that had caused more neurologic symptoms.  She was not using any medication for itching at the time of the exam.  When the urticaria worsened she developed more symptoms including wheezing and tongue swelling, and breathing became difficult.  Her most recent severe attack occurred in April 2011.  She noted on average she had four significant reactions per year.  She provided a job history of working as a reporter, first for a radio and then a newspaper, and again radio work after discharge.  She stated she last worked full time in 1981 as a secretary for her former husband, who was an attorney.  She left that employment in 1982.  In 1989, she was an administrative assistant for four to five months, and was let go due to the embarrassing rashes, itching, depression, and the turning down of the air conditioner.  She last worked in 1998 for two engineering companies, who let her go due to the embarrassing hives, taking time off, itching, and associated depression.  The examiner found that the Veteran's cholinergic urticaria, in and of itself, prevented her from securing and maintain substantially gainful employment for the time period prior to August 30, 2002 because the rash was uncomfortable, embarrassing, required medications, and taking time off from her work several times.  

In September 2014, the examiner was asked to clarify the opinion that the Veteran was unemployable due to the urticaria prior to 2002.  The examiner indicated that a more definitive opinion, including a specific date, could not be given without resorting to mere speculation.  She reported that in 1984 and 1985 she could only work in the winter months more steadily, but during the other seasons she had more frequent flare-ups of urticaria.  In subsequent months, up until 2002, she work was more often interrupted and she could not be employed at all.  She had worked administrative jobs since 1983 with several interruptions due to period of absence from work due to the itching rashes of urticaria.  The examiner repeated the Veteran's statement that she was unable to obtain and maintain gainful employment since 1983.  

In February 2015, the Director of Compensation Services responded to the Board remand for extraschedular consideration of the Veteran's increased rating claim.  The advisory opinion noted that the 50 percent rating in effect prior to August 30, 2002 was based on Diagnostic Code (DC) 7806, and was the highest evaluation available under that DC.  The revised criteria, from August 30, 2002, provided a 60 percent rating.  The advisory opinion was that Compensation and Pension Services should "assign an extraschedular evaluation for service-connected cholinergic urticaria in excess of 50 percent prior to August 30, 2002."

In March 2015, the Director of Compensation Services responded to the Board's remand for extraschedular consideration of the Veteran's TDIU claim.  The advisory opinion included that the evidence showed the Veteran was only able to work sporadically or seasonally due to her cholinergic urticaria.  "The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employments."  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Therefore, the advisory opinion was that the veteran was unable to secure and follow substantially gainful occupation due to her cholinergic urticaria prior to August 30, 2002, and entitlement to TDIU on an extraschedular basis prior to August 30, 2002 should be granted.

An April 2015 rating decision provided a 60 percent rating for cholinergic urticaria from August 11, 1993, on an extraschedular basis.  It also provided entitlement to TDIU, effective August 11, 1993.  The RO found that the 60 percent rating was applicable because the Veteran's disability of cholinergic urticaria presented an exception or unusual disability picture compared to the analogous Diagnostic Code for dermatitis/eczema, such that she had marked interference with employment or frequent periods of hospitalization.  The RO provided TDIU and noted that the Veteran's 1996 formal claim for TDIU listed her last full time employment as administrative work for two months in 1991.  The RO noted that the Veteran was only able to work sporadically or seasonally due to her cholinergic urticaria, and that extraschedular TDIU was warranted from August 11, 1993.

Effective date 

The Veteran and her representative have argued that the effective date of her award for an extraschedular rating for urticaria and entitlement to TDIU should be from May 1981 when she was hospitalized in a VA facility for her urticaria.  Notably, the Veteran generally argues that her urticaria was the first sign of her various autoimmune disorders which she developed in-service and she has indicated that this should warrant a total disability rating from service.  The effective date of her grant of service connection for autoimmune syndrome, which converted/enveloped her cholinergic urticaria from September 10, 2002 onward is not on appeal, and as such the components of that rating will not be discussed in this decision.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of the receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

For increased rating claims, an earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).

Notably, prior to March 25, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014).  But see 38 C.F.R. § 3.1 (p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  

[In other words, effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.]

VA regulations applicable to these claims provide that a veteran may receive benefits by filing an informal claim.  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157 (b)(1); see also 38 C.F.R. § 3.155 (a).

As noted in prior decisions, the Veteran did not provide a timely substantive appeal following the issuance of a June 1976 SOC regarding the initial rating assigned for her cholinergic urticaria.  She filed her next claim for an increased rating in June 1978.  She provided a timely NOD for an August 1978 denial of an increased rating.  However, in July 1979 she withdrew her NOD and did not submit another timely NOD thereafter.  As such, at a base, the Board cannot provide an effective date prior to July 12, 1979.

Turning to the evidence provided after July 1979, the Board agrees with the Veteran and her attorney that her hospitalization on May 29, 1981 must be considered an informal claim for an increased rating for cholinergic urticaria.  See 38 C.F.R. § 3.157 (2014).  The Board was unable to locate any additional VA treatment records or hospitalizations for urticaria between July 12, 1979 and May 29, 1981.  Similarly, the Veteran did not submit private treatment records related to her urticaria, or provide a statement of an informal claim, between those dates.

This May 29, 1981 hospitalization may be considered an informal claim as, although it lists the final diagnosis as an allergic reaction to "Septra," it was essentially treatment for a flare-up of the Veteran's service-connected urticaria.

Given that the May 29, 1981 hospitalization was an informal claim for an increased rating, the Board must now look at the evidence to determine if the criteria for the extraschedular 60 percent rating were apparent during, or prior to, that date.  

Rating

The Board notes that the regulations pertaining to skin disabilities were revised during the pendency of this appeal, effective August 30, 2002.  When applicable regulations are amended during the pendency of an appeal, the version of the regulations most favorable to the veteran is to be applied.  However the prior version must be used to rate the veteran's disability for periods preceding the effective date of the regulatory change.  VAOPGCREC 3-2000. 

When there is no diagnostic code specific to the disability for which the veteran is service-connected, the service- connected disability is rated by analogy under a diagnostic code for a closely related condition that approximates the anatomical localization, symptomatology and functional impairment.  See 38 C.F.R. §§  4.20, 4.27. 

The RO rated cholinergic urticaria by analogy to eczema pursuant to Diagnostic Code 7899-7806.  The rating criteria in effect prior to August 30, 2002 provided a maximum evaluation of 50 percent for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations or exceptionally repugnant.  38 C.F.R. § 4.119, Diagnostic Code 7806 (1995).

Prior to August 30, 2002, unless otherwise provided, skin disorders rated under codes 7807 through 7819 were rated by analogy to eczema under Diagnostic Code 7806, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  Significantly, conditions such as tinea barbae (7814), psoriasis (7816), dermatitis exfoliativa (7817), and benign skin growths (7819) fell within the above criteria.

The revised criteria provided a separate diagnostic code for urticaria.  Urticaria is now rated from 0 to 60 percent disabling according to criteria set forth in Diagnostic Code 7825.  A maximum evaluation of 60 percent is assignable for recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  38 C.F.R. § 4.118, Diagnostic Code 7825 (2016). 

Notably, the Veteran is diagnosed with cholinergic urticaria, and Diagnostic Code 7825 is specific to urticaria.  Generally, if there is a Diagnostic Code which specifically addresses a disability, those Diagnostic Code criteria will be used to determine the appropriate rating.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination regarding extraschedular evaluation in the first instance but can address the matter of referral to appropriate VA officials.  Here, the extraschedular issues were remanded in the 2013 rating decision, and the Veteran has been assigned an extraschedular 60 percent rating from August 11, 1993.  As such, the Board can now address the extraschedular claim.

Although the May 29, 1981 VA medical record is sparse with information, it does show that the Veteran was hospitalized until June 1, 1981 for urticaria in reaction to a medication.  The Veteran has stated that she was hospitalized until her urticaria resolved.  As such, the record indicates that the Veteran had a flare-up of her urticaria that required hospitalization for three days.  The additional evidence of record, including private treatment records from the 1980s and 1990s, and the Veteran's statements, indicate that she had frequent flare-ups of urticaria that occasionally resulted in hospitalization, and resulted in marked interference with employment due to itching, the sight of the hives, an inability to tolerate warm temperatures, and an inability to even mildly exert herself.  As such, the Board finds that the Veteran's urticaria warranted a 60 percent extraschedular rating from May 29, 1981 to August 30, 2002.

Determining what rating should be provided on an extraschedular basis is generally difficult, because the Board has determined that the disability symptoms are outside of the usual criteria used for rating.  Here, the 60 percent extraschedular rating was provided as that was the highest rating assigned under DC 7825 after August 30, 2002.  In reviewing if a rating in excess of 60 percent should be assigned prior to August 30, 2002, the Board notes that the Veteran did not appeal the prior Board decision which assigned a 60 percent rating from August 30, 2002 to September 10, 2002 although her symptoms had increased over the years.  

Additionally, the Board reviewed other skin ratings and noted that a 60 percent rating was the highest rating for a number of conditions, including cutaneous manifestations of collagen-vascular diseases.  The DCs which provided ratings in excess of 60 percent were DC 7800, which provided an 80 percent for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  DC 7817 for exfoliative dermatitis provides a 100 percent rating for generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12-month period.  These are the only skin DCs that provide ratings in excess of 60 percent.  

The Board does not find that the Veteran's symptoms of urticaria were of a severity warranting an extraschedular rating in excess of 60 percent based on a comparison of the Veteran's symptoms to the overall rating schedule for skin diseases.  Her hives were embarrassing, but waxed and waned with flare-ups when compared to the disfiguring criteria for an 80 percent rating for scars of the head, face, and neck.  Similarly, for the period on appeal, the Veteran's urticaria was occasionally treated with steroids, without improvement, and was generally treated with antihistamines, with limited improvement, but did not require constant or near-constant systemic therapy as described in many of the 60 percent rating criteria for skin disorders.  Indeed, the Veteran's reaction to many medications was a flare-up of her urticaria such that she attempted to avoid changes to medications.  Therefore, the Board finds that an extraschedular rating in excess of 60 percent is not warranted.

TDIU

Turning to the request for an earlier effective date for the grant of TDIU.  A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. §  4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one.  See 38 C.F.R. §  4.16 (a)(2).

With the above decision to grant the extraschedular 60 percent rating for cholinergic urticaria from May 29, 1981, the Veteran now meets the schedular requirement for TDIU from May 29, 1981.  

Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. §  4.16 (a).  As noted above, seasonal work is also not considered substantially gainful employment.

In April 1996, the Veteran's formal TDIU claim included that she worked as an administrative assistant for 10 months in 1989, and again for three months in 1990.  This stretch of employment was from February 1989 to March 1990, and although it involved two jobs, the break in between, if any, would have been less than a month.  As of her 1996 form, her last job was listed as three months as an administrative assistant from January to April 1991.  The Veteran has stated that she had difficulty maintaining employment during the spring, summer, and fall due to her urticaria. The form indicates that she worked in the winter of 1990 and into the beginning of spring 1991, which tends to support her statements.  

During her 1995 hearing, the Veteran testified she worked for two months in 1991, but that her hives resulted in her work suffering as she couldn't make the drive from New Jersey to New York without developing itchy hives.  

In a 2004 statement, the Veteran noted that she had one paid position for six months in 1997, but that she lost that job due to the limitation of her urticaria and her numerous absences due to doctor's appointments.  She noted she wrote a book in 1993, which was finally published in 1999.  She noted that in 1983 her son was born prematurely following a difficult pregnancy.  She noted her urticaria resulted in episodes typically not longer than four to five weeks each from 1989 to 1991, but that in 1993 she had a severe episode lasting for more than 120 days.  

During her 2008 hearing, of which there is a partial transcript, the Veteran noted she was a reporter shortly after discharge, and that she held a couple relatively minor jobs afterwards.  She wrote a book in 1995 or 1996, and married a prior husband in 1998.  She noted she tried to write again, but that she couldn't do research.  The Veteran was upset and the transcript indicated she was crying, so the question regarding work had a bit of a rambling response where words were lost due to crying.  

The 2011 VA examination included a work history of working as a secretary for her husband from 1981 to 1982.  In 1989, she worked for five months as an administrative assistant.  She indicated the last time she ever worked was in 1998 for two months.  A 2014 addendum noted that the Veteran reported "she did some administrative jobs since 1983 with several interruptions" such that she could only work in the winter in 1984 and 1985.  From 1985 to 2002, her work continued to be interrupted and sporadic.  The examiner noted he could not provide a more definitive date for the onset of her inability to work other than to repeat her statement that she was unable to obtain and maintain a steady and gainful employment since 1983.

Overall, the Board notes that the Veteran provided various and conflicting statements regarding the dates of her employment.  In providing her the benefit of the doubt, the Board will assume that her poor memory for when she worked is due to the sporadic nature of her employment history.  Given the Veteran's statements that she worked for her husband from 1981 to 1982, that she had a difficult pregnancy and birth in 1983, and her statement in 2014 that she had not maintained substantially gainful employment since 1983, the Board will grant entitlement to TDIU from December 31, 1983.  The Veteran did indicate on her 1996 TDIU form that she worked for almost one year ending in 1990, so this is a generous grant given her statements. 

Although the TDIU claim is considered as having been informally made on May 29, 1981 along with the claim for an increased rating, the Veteran's statements indicate that she was able to maintain employment until 1983.  As such, the date that it is factually ascertainable that the Veteran was unable to work is later than the date of the informal claim.  Although she was employed after 1983, the employment she held during the subsequent years was sporadic and, essentially, seasonal.  As the Veteran did not convey a specific date in 1983 as her last date of employment, the Board is providing the last date available in 1983.  An earlier effective date of December 31, 1983 is warranted for the grant of TDIU.


ORDER

Entitlement to an earlier effective date of May 29, 1981 for the 60 percent extraschedular rating for cholinergic urticaria is granted.

Entitlement to a rating in excess of 60 percent for cholinergic urticaria, on an extraschedular basis, for the period prior to August 30, 2002, is denied.

Entitlement to an earlier effective date of December 31, 1983 for entitlement to TDIU is granted.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


